           Case 1:19-cv-05236-VEC Document 30 Filed 05/29/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------ X       DATE FILED: 5/29/2020
 BOISEY CALDWELL,                                             :
                                                              :
                                              Plaintiff,      :
                                                              :       19-CV-5236 (VEC)
                            -against-                         :
                                                              :            ORDER
 ELINOR SUTTON, et al.,                                       :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 3, 2020, Plaintiff, proceeding pro se, initiated this case (Dkt. 2);

        WHEREAS on September 16, 2020, Defendants filed a motion to dismiss (Dkt. 14);

        WHEREAS Defendants’ motion to dismiss is fully briefed and pending disposition;

        WHEREAS on May 21, 2020, Plaintiff filed letters containing new allegations and

sensitive content unrelated to the motion to dismiss (Dkts. 28, 29); and

        WHEREAS the Court has placed Plaintiff’s May 21, 2020, letters temporarily under seal;

        IT IS HEREBY ORDERED that Plaintiff may not file new submissions in this case

without permission from the Court until the Court has decided Defendants’ motion to dismiss.

        A copy of this Order has been mailed to Plaintiff by chambers.

SO ORDERED.
                                                            _________________________________
Date: May 29, 2020                                                VALERIE CAPRONI
      New York, NY                                              United States District Judge
